      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 1 of 28




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION




 IN RE ACUITY BRANDS, INC.                      CIVIL ACTION FILE
 SECURITIES LITIGATION
                                                NO. 1:18-CV-2140-MHC



                                       ORDER

      Before the Court is Lead Plaintiff the Public Employees' Retirement System

of Mississippi's Motion for Class Certification and Appointment of Class

Representative and Class Counsel ("Mot. for Class Certification") [Doc. 101].

I. BACKGROUND

      A detailed description of the allegations in this case is set forth in this

Court's August 12, 2019, Order ("MTD Order") [Doc. 78], granting in part and

denying in part Defendants' motion to dismiss. To summarize. Plaintiffs allege the

following:

      Acuity Brands Inc. ("Acuity"), a "provider of lighting and building

management solutions for commercial, institutional, industrial, infrastructure, and


residential applications," experienced success and rapid growth in the early 2000s

that coincided with a surge in non-residential construction and a transition to solid-


state LED lighting and "was fueled in large part by its lucrative relationship with
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 2 of 28




Home Depot, which accounted for 10 to 15 percent ofAcuity's net sales in every

fiscal year between 2003 and 2015." Consolidated Am. Class Action Compl.

("CompL") [Doc. 55] ^ 2, 64-66. "In the five years preceding [October 7, 2015],

Acuity's sales grew by 58 percent, leading to a rapid increase in earnings per share

("EPS")." Id, ^ 68, By October 7, 2015, Acuity had realized nine consecutive


quarters of record growth, driving the stock price from $44.24 on September 30,

2010, to $182.88 on October 7, 2015. Id, ^ 69.

      By mid-2015, Acuity's prior success and sales growth weakened. Id. ^ 77.


Plaintiffs allege that the factors that fueled Acuity's growth changed, which led to

the declining growth:

      The boom in LED lighting brought a massive influx of new competitors
      into the market, which drove down prices, eroded Acuity's market
      share, and adversely impacted Acuity's ability to maintain its upward
      sales trajectory. Indeed, shortly prior to and during the Class Period,
      Acuity experienced a decline in its rate of sales growth, which made it
      impossible for Acuity to legitimately sustain its historical growth rate.

I(L If 75 (footnote added). Plaintiffs allege that the primary catalyst for the

declining growth was the increased competition in the LED lighting space, and that

Acuity's failed expansion into the smart lighting solutions and declining sales to

Home Depot were also contributing factors. Id. ^ 77, 97-106.



1 The Class Period is October 7, 2015, through April 3,2017. Id,^ 1


                                           2
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 3 of 28




      The crux of this lawsuit is that "[r]ather than admit the truth about Acuky's

lagging business. Defendants downplayed the impact of this negative trend while

touting Acuity's purportedly successful navigation around it." Id. ^ 75. "Instead

of acknowledging that a confluence of factors was adversely impacting Acuity's

growth and performance. Defendants concealed and misrepresented the true state

of affairs at the Company." IcL ^ 7. Plaintiffs allege that, during the Class Period,

Defendants made a series of material misrepresentations that concealed the truth


and misrepresented the tme state of affairs regarding Acuity's ability to maintain

the remarkable rate of sales growth. Id ^ 2. Plaintiffs' theory of liability is that

Acuity's misstatements artificially inflated Acuity's share price causing Plaintiffs

to purchase shares at inflated prices.

      A. Alleged Misrepresentations Made by Defendants

      Rather than admit that Acuity was experiencing a decline in its growth rate

due to increased competition among LED suppliers, lower LED prices, and a

deterioration in its long-standing relationship with Home Depot, Plaintiffs allege

that Acuity concealed the truth, which temporarily inflated sales numbers during

the Class Period. Id. ^ 245. Plaintiffs' Complaint includes allegations that

Defendants made a series of misrepresentations regarding: "(i) the causes for

Acuity's quarterly financial results, including its reported sales; (ii) the impact of
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 4 of 28




increased competition on Acuity's sales; (iii) Acuity's relationship with Home

Depot; and (iv) Acuity's 'order rates.'" Id.


      B. Stock Price Declines After Reports of Declining Sales

      Plaintiffs allege that Defendants' misrepresentations achieved their intended

effect of artificially inflating Acuity's stock price: "Acuity's stock price rose from

an opening price of $181.87 per share on the first day of the Class Period, by over

$97, to a Class Period high of $279.15, on August 23, 2016." Id, ^ 193. However,

the stock price subsequently declined once Acuity's declining sales were revealed.

      On October 5, 2016, Acuity reported its fourth quarter 2016 financial results,

 including net sales of $925.5 million, which fell below consensus estimates of

$946.53 million." Id, ^ 210. This report led to a stock price decline of $12.10 per

share, or 4.7 percent. Id ^213. The first quarter of 2017 report on January 9,


2017, detailed a second consecutive disappointing quarter of sales, "including sales

of only $851.2 million as compared to consensus estimates of $896.2 million." Id.


^ 222. Following news of this report, the Acuity stock price declined another

$34.85 per share, approximately 14.7 percent. Id. ^ 224. On April 4, 2017, Acuity

announced a third consecutive quarter of lower than expected sales growth. Id.


^ 237. Acuity reported that in the second quarter of 2017, Acuity experienced "net

sales of $804.7 million, an increase of only 3.5 percent over the prior year, which
       Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 5 of 28




fell well below analysts' consensus expectations of $827.25 million in revenue."

Id. Following the announcement of the second quarter 2017 report, Acuity's stock

price dropped $12.01 per share, approximately 4.7 percent. Id. ^ 305 2

II. PROCEDURAL BACKGROUND

      Based on the foregoing facts, Lead Plaintiff the Public Employees'

Retirement System of Mississippi brought this class action on behalf of all persons

or entities ("Plaintiffs") who purchased or otherwise acquired Acuity common

stock during the Class Period, against Acuity and Acuity executives for violations

of the Securities Exchange Act of 1934 ("Exchange Act"). Id, ^ 1, As initially

filed, the two-count Complaint was based upon forty-seven purported false and


misleading statements and omissions Defendants allegedly made during the Class

Period. Id, ^[104-29.

      On August 12, 2019, this Court entered the MTD Order granting in part and

denying in part Defendants' motion to dismiss. The result of the MTD Order is

that Plaintiffs' claims were dismissed to the extent they relied on forty-two of the

forty-seven statements that were originally a part of the case. "Only Plaintiffs'


claims for (1) violations of § 10(b) of the Exchange Act and implementing Rule



2 The October 5, 2016, January 9, 2017, and April 4, 2017, reports are collectively
referred to as the "Curative Disclosures."
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 6 of 28




lOb-5 (Count I) and (2) violations of § 20(a) of the Exchange Act (Count II), based

on Statement Nos. 34-37 and 39, remain in this case." MTD Order at 83. In other


words, Plaintiffs' remaining claims are based only on the alleged misstatements

about the known impact of competition on Acuity's sales growth and the alleged

misstatements about Acuity's relationship with Home Depot. See Chart at Stmts.

Nos. 34-37, 39.


III. LEGAL STANDARD

      "Before a district court may grant a motion for class certification, a plaintiff

seeking to represent a proposed class must establish that the proposed class is

'adequately defined and clearly ascertainable.'" Little v. T-Mobile USA, Inc., 691


F.3d 1302, 1304 (11th Cir. 2012) (quoting DeBremaecker v. Short, 433 F.2d 733,

734 (5th Cir. 1970)3).

      If the plaintiffs proposed class is adequately defined and clearly

ascertainable, the plaintiff must then meet the requirements listed in Federal Rule

of Civil Procedure 23. "A class action may be maintained only when it satisfies all

the requirements of Federal Rule of Civil Procedure 23 (a) and at least one of the




3 In Banner v. City ofPrichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
the Eleventh Circuit adopted as binding precedent all decisions of the former Fifth
Circuit issued before October 1, 1981.
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 7 of 28




alternative requirements of Rule 23(b)." Jackson v. Motel 6 Multipurpose, Inc.,


130 F3d 999, 1005 (I 1th Cm 1997) (footnotes omitted). Rule 23(a) requires

Plaintiffs to show that:

      (1) the class is so numerous that joinder of all members is
          impracticable;

      (2) there are questions of law or fact common to the class;

      (3) the claims or defenses of the representative parties are typical of
          the claims or defenses of the class; and

      (4) the representative parties will fairly and adequately protect the
           interests of the class.


FED. R. Civ. P. 23(a). "Those four requirements commonly are referred to as the


prerequisites ofnumerosity, commonality, typicality, and adequacy of


representation, and they are designed to limit class claims to those fairly

encompassed by the named plaintiffs' individual claims." Piazza v. Ebsco Indus.,


Inc., 273 F.3d 1341, 1346 (llth Qr. 2001) (internal punctuation omitted).

      If Rule 23 (a) is satisfied, Rule 23 (b) further provides that a class action may

be maintained only where one of the three following requirements is met:

      (1) prosecuting separate actions by or against individual members of the
          class would create a risk of prejudice to the party opposing the class
          or to those members of the class not parties to the subject litigation,
          seeFED.R.ClV.P.23(b)(l);

      (2) the party opposing the class has acted or refused to act on grounds
          that apply generally to the class, so that final injunctive or
                                           7
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 8 of 28




          declaratory relief is appropriate respecting the class as a whole, see
          FED.R.Crv.P.23(b)(2);or

      (3) questions of law or fact common to the members of the class
          predominate over any questions affecting only individual members,
          and a class action is superior to other available methods for fair and
          efficient adjudication of the controversy, see FED. R. Civ. P.
          23(b)(3).

The party seeking class certification bears the burden of showing that the Rule 23

requirements are met. Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181,


1187 (llth Cir. 2003).

        Rule 23 grants courts no license to engage in free-ranging merits inquiries

at the certification stage," and the merits of a suit may be considered "only to the

extent—that they are relevant to determining whether the Rule 23 prerequisites for

class certification are satisfied." Amgen Inc. v. Conn. Retirement Plans & Tr.


Funds, 568 U.S. 455, 466 (2013). Nevertheless, courts must perform a "rigorous

analysis to ensure that Rule 23's requirements are satisfied before certifying a

class. Gen. Tel. Co. v. Falcon, 457 U.S. 147, 161 (1982), even where some of the


requirements are not in dispute, Valley Dmg Co. v. Geneva Pharm., Inc., 350 F.3d


1181, 1188 (llth Cir. 2003), or where the Court must decide disputed questions of

fact that bear on the inquiry, Brown v. Electrolux Home Prods., Inc., 817 F.3d


1225, 1233-34 (11th Cir. 2016). See also Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 350 (2011) ("Rule 23 does not set forth a mere pleading standard. A
                                           8
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 9 of 28




party seeking class certification must affirmatively demonstrate his compliance

with the Rule—that is, he must be prepared to prove that there are in fact

sufficiently numerous parties, common questions of law or fact, etc."); In re


Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 307 (3d Cir. 2008) ("Factual

determinations supporting Rule 23 findings must be made by a preponderance of

the evidence."). This "rigorous analysis" frequently "entail[s] some overlap with

the merits of the plaintiff s underlying claim." M. H. v. Beny,No. 1:15-CV-1427-


TWT, 2017 WL 2570262, at *3 (N.D. Ga. June 14, 2017) (citing Dukes, 564 U.S.

at 351-52).

IV. DISCUSSION

      Plaintiffs contend that all of the requirements of Rule 23 have been met.

Mem. of Law in Supp. of Lead Pl.'s Mot. for Class Cert. [Doc. 101-1]. There is no


dispute that Plaintiffs have satisfied the four requirements of Rule 23(a). See

Defs/ Mem. in Opp'n to Lead Pl/s Mot. for Class Cert. ("Defs/ Opp'n")

[Doc, 110]. However, Defendants contend that Plaintiffs have not carried their

burden to prove that the predominance requirement of Rule 23(b)(3) is satisfied.

Id. Defendants argue that Plaintiffs have not shown that their proposed method for

calculating class-wide damages is consistent with their theory of liability as
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 10 of 28




required by the United States Supreme Court's ruling Comcast Corp. v. Behrend,


569 U.S. 27 (2013). Id,

       Comcast was an antitrust action in which the plaintiffs alleged that Comcast

engaged in unlawful, anticompetitive conduct to monopolize the cable television

market in the Philadelphia area. Comcast, 569 U.S. at 29-30. The plaintiffs

advanced four theories to support their antitrust claims, but the district court only

certified the class action as to one theory—that Comcast acquired a significant


share of the Philadelphia area, which unlawfully deterred competitors, or

"overbuilders," from entering the market. Id at 31. The trial court found that

 damages resulting from overbuilder-deterrence Impact could be calculated on a


classwide basis" and would not result in thousands ofmini-trials even though the

plaintiffs' expert acknowledged that his damages model did not isolate damages

resulting from any one of the four theories of liability. Id.

       The Supreme Court held that the plaintiffs' class action was improperly

certified under Rule 23(b)(3). Id. at 38. The Supreme Court concluded that the

plaintiffs' damages model was insufficient to establish predominance because the

model did not isolate the impact ofoverbuilder deterrence theory from the other

three antitrust theories of liability proposed by the plaintiffs. Id. at 37-38.




                                           10
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 11 of 28




       Defendants argue that, under Comcast, a plaintiff must establish that its

method for calculating class-wide damages will "measure only those damages

attributable to [plaintiffs] theory of liability." Defs.' Opp'n at 1-3, 7-8 (quoting

Comcast, 569 U.S. at 35 ("If the [damages] model does not even attempt to do that,

it cannot possibly establish that damages are susceptible of measurement across the

entire class for purposes of Rule 23(b)(3).")). Defendants make several discrete

arguments that Plaintiffs' proposed damages model is not capable of identifying

only that part of the damages (represented by the decline in Acuity's stock price

after the Curatlve Disclosures) attributable to the artificial inflation related to the

five remaining misstatements that survived the MTD Order. Id at 7-25, The

Court will consider Defendants' arguments seriatim.


       A. Whether Plaintiffs' Damages Model Improperly Based on
            Statements That Were Dismissed by This Court

       Defendants argue that Plaintiffs' damages model does not meet the

predominance requirement of Rule 23(b)(3) as articulated in Comcast because

Plaintiffs measure damages based on all forty-seven statements in five categories

that were originally a part of their lawsuit instead of limiting it to the five

statements from two categories of statements that survived after this Court's

August 12, 2019, Order. Defs.' Opp'n at 9-12. Specifically, Defendants argue that

Plaintiffs' expert's damages model purports to measure damages "attributable to
                                            11
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 12 of 28




oil forty-seven initially-challenged statements, not Just the five statements

remaining in issue." Id at 11. Defendants contend that this model "fails to

distinguish between injury allegedly attributable to theories that are no longer at

issue in the case and injury allegedly attributable to the surviving theories" and, as

such, violates the mandate of Comcast that any damage model be "susceptible of

measurement across the entire class for purposes of Rule 23(b)(3)." Id. at 11-12

(quoting Comcast, 569 U.S, at 35).

      As Defendants concede, Plaintiffs have one theory of liability that resulted

in one uniform injury:

      Plaintiffs theory of liability is that Defendants made false and
      misleading statements about the impact of increased competition on
      Acuity's financial performance and its relationship with Home Depot.
      Plaintiff contends that these statements artificially inflated or
      maintained the price ofAcuity's stock, and that Plaintiff suffered losses
      when the artificial inflation was removed from the stock price when the
      relevant truth was revealed.


Defs. Opp'n at 7 (internal citation and quotation omitted); see also Tr. of Class

Certification Mot. Video Teleconference (Aug. 19, 2020) ("Class Certification

Mot, Hr g Tr.") [Doc. 129] at 9 (including argument from counsel for Plaintiffs

that Plaintiffs are relying on "a very simple uniform liability theory" involving

"defendants' false and misleading statements leading to artificial inflation and

investors overpaying for their shares. And when the truth was revealed, the


                                          12
     Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 13 of 28




artificial inflation was removed causing a single type of damage. So we have a

single uniform theory tied to a single type of damage, out-of-pocket damages,

which this is a tried and tme methodology that's been used in virtually every case

that's come down since the PSLRA was enacted.").


      Plaintiffs' expert articulates an approach to calculate damages based on this

theory of liability using an accepted event study methodology that examines

information and evidence common to all class members to measure (1) the


artificial inflation in Acuity stock for every day of the class period and (2) out-of-

pocket damages for all class members. Expert Report of Joseph R. Mason, PhD


("Mason") (Nov. 25, 2019) ("Pis.' Expert Report") [Doc. 101-3] ^ 89-99. Mason

explains:

      At any time during the Class Period, share price inflation, like the share
      price itself, is identical for all Acuity shares traded on the NYSE.
      Damages are therefore calculated in the same way for all class
      members, based on the timing and volume of each class member's
      transactions. Once share price inflation during the Class Period has
      been determined, one may compute damages arising from share price
      inflation for any and all members of the proposed class by calculating
      the difference between: (a) share price inflation associated with shares
      purchased at the time they were purchased; and, if necessary, (b) share
      price inflation associated with shares sold at the time they were sold
      after one or more Curative Disclosure event. This method is widely
      accepted and applies to any and all members of the proposed class.

Id. ^ 90. Defendants do not dispute Mason's contention that "[t]he methods and

techniques I describe are widely accepted and may be applied to any and all
                                           13
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 14 of 28




members of the proposed Class." Id ^ 99; see Expert Report of David C. Smith,

PhD (Feb. 4, 2020) ("Defs.' Expert Report") [Doc. 110-3] ^ 25 ("I understand that

the most common method for calculating economic damages in a Rule lOb-5


matter is the out-of-pocket measure of damages."); Class Certification Mot. Hr'g


Tr. at 35 (admitting that the out-of-pocket measure of damages is "absolutely a

common method" for calculating damages). In fact. Defendants' expert


acknowledged during his deposition that he understood that the ruling in Comcast

requires only that Plaintiffs present a common damages methodology that could be

applied to the class as a whole that measured only those damages attributable to

Plaintiffs' theory of liability. Tr. Dep. of David Carl Smith (Apr. 20, 2020)

("Smith Dep.") [Doc. 110-2] at 103-04; Defs.' Expert Report ^ 29 ("I understand

from defense counsel that, per the Supreme Court's Comcast ruling, although

Plaintiff is not yet required to calculate damages. Plaintiff is required to

demonstrate at the class certification phase that a methodology exists for

calculating damages (i) using a common methodology applied to the class as a

whole that (ii) measures only those damages attributable to Plaintiffs liability

theory."). Defendants' expert testified further that he is not disputing Plaintiffs'

contention that they are presenting a "common methodology for calculating

damages" that can be "applied to the class as a whole." Smith Dep. at 104-05.


                                           14
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 15 of 28




       The Court finds that Plaintiffs propose to calculate damages using a common

methodology in a manner that can be applied to the class as a whole based on their

lone theory of liability. This is all that Rule 23(b)(3) and Comcast require.

Comcast "simply requires a plaintiff to show a linkage between its theory of

liability and theory of damages." City of Sunrise Gen. Emps/ Ret. Plan v.

FleetCor Techs., Inc., No. 1:17-CV"02207-LMM, 2019 WL 3449671,at *6-7

(N.D. Ga. July 17, 2019) (finding that plaintiffs "out-of-pocket" method which

measures damages as the artificial inflation per share at the time of purchase less

the artificial inflation at the time of sale was the "the standard and weli-settied

formula for assessing damages for each class member" and that it was "sufficiently


linked to [plaintiffs] theory of liability to satisfy predominance."). "In short, in

order to certify a class, the damages methodology must be 'sound' and must


'produce commonality of damages.'" Ludlow v. BP, P.L,C., 800 F.3d 674, 683


(5th Clr. 2015) (quoting Comcast, 569 U.S. at 37) (internal punctuatlon omitted)).

 Comcast requires a 'sound' methodology, not certainty." Id. at 685 (finding that


the use of "out-of-pocket" damages methodology satisfied the plaintiffs'

obligations under Rule 23); see also In re BP p.l.c. Sec. Litig., No. 10-MD-2185,


2014 WL 2112823, at * 13 (SD. Tex. May 20, 2014), affd sub nom., Ludlow v.

BP, P.L.C., 800 F.3d 674 (5th Cir. 2015) ("The Court reiterates its understanding


                                           15
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 16 of 28




that Plaintiffs' task at the class certification stage is to present a legally viable,


internally consistent, and truly classwide approach to calculating damages.

Whether Plaintiffs have properly executed under the approach is a question for a

different day.").


       As part of their argument that Plaintiffs have not carried their burden under

Rule 23 (b) as articulated in Comcast, Defendants argue that "measuring out-of-

pocket damages requires a plaintiff to identify and isolate the portions of declines

in the subject stock price that are "attributable to the dissipation of the fraud-

induced inflation.'" Defs/ Opp'n at 8 (quoting Hubbard v. BankAtlantlc, 688 F.3d

713, 726 (11th Cir. 2012)). Defendants' reliance on Hubbard, a case that dealt

with the sufficiency of evidence to support a finding of loss causation in a motion

for judgment as a matter of law after trial, is misplaced. Hubbard, 688 F.3d at 726.

Hubbard did not address a damages model in the context of a motion for class

certification, nor did the opinion even mention Comcast

       There is a substantial question whether Comcast has any applicability to the

securities fraud context. When the Court inquired of Defendants' counsel at oral


argument whether he could name a single case in this circuit that has applied the

rationale In Comcast to deny a motion for class certification in a securities fraud

case, he could not name one. Class Certification Mot, Hr'g Tr. at 20. Indeed,


                                             16
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 17 of 28




there are two cases in this district which have rejected such applicability. In

Monroe Cty. Emps/ Ret. Svs. v. S. Co, 332 F.R.D. 370, 397 (N.D. Ga. 2019), the


defendants, relying on Comcast, argued that the damages model presented by the

plaintiffs was Inconsistent with their theory of liability. The district court rejected

the argument:


      It is axiomatic that individualized damages calculations are generally
       insufficient to foreclose class certification, and particularly so where
      the central liability question is common to each class member. See,
       e^, Carriuolo v. Gen. Motors Co., 823 F.3d 977, 988 (11th Cir. 2016);
       In re Delta/AirTran Baggage Fee Antitrust Litig., 317 F.R.D. 675, 686
       (N.D. Ga. 2016). Indeed, nothing in Rule 23(b)(3) requires Plaintiffs
      to prove predominance separately as to both liability and damages; nor
      did the Supreme Court set forth such a standard in Comcast. See
       Camuolo, 823 F.3d at 988; Roach v. T.L. Cannon Corp., 778 F.3d 401,
       407 (2d Cir. 2015) ("Comcast . . . did not hold that proponents of class
       certification must rely upon a classwide damages model to demonstrate
      predominance."); Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801
       (7th Cir. 2013) ("If the issues of liability are genuinely common issues,
       and the damages of individual class members can be readily determined
       in individual hearings, in settlement negotiations, or by creation of
       subclasses, the fact that damages are not identical across all class
       members should not preclude class certification."); Pulaski &
       Middleman, LLC v. Goqgle^Inc,, 802 F.3d 979, 987 (9th Cir. 2015)
       (same).

       Thus, at the class certification stage, while the Court must determine
       whether Plaintiffs have articulated a damages model capable of
       calculating damages stemming from the Defendants' actions on a class-
       wide basis, a determination in the negative is not necessarily fatal to
       class certification. Rather, if damages cannot be ascertained by a
       methodology applicable to all class members, the Court must then
       consider whether questions of individual damages overwhelm the
       questions of liability that are subject to common proof Nevertheless,
                                           17
     Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 18 of 28




      because the Court finds that Plaintiffs have proffered a damages model
      consistent with their theory of liability and capable of calculating
      damages on a class-wide and per share basis, the Court does not need
      to reach the latter inquiry.


Monroe Ctv. Emps/ Ret. Sys., 332 F.R.D. at 397-98 (footnote omitted).


      In addition, m City of Sunrise, the defendants contended that the plaintiff

failed to satisfy the predominance requirements set forth in Comcast because the

plaintiff "merely proposed an event-study methodology to measure out-of-pocket


damages." City of Sunrise, 2019 WL 3449671, at *6. The district court again

rejected the Comcast analogy:

      [T]he Supreme Court In Comcast "did not hold that individual damages
      necessarily defeat predominance or that a plaintiff seeking class
      certification must present an expert damages model." [Brown v.1
      Electrolux [Home Prods., Inc.], 817 F.3d [1225J 1238 [(llth Cir.
      2016)]. Indeed, Comcast "simply requires a plaintiff to show a linkage
      between its theory of liability and theory of damages." Cromeans v.
      Morgan Keesan & Co, 303 F.R.D. 543, 559 (W.D. Mo. 2014). Here,
      Plaintiffs theory of liability is that Defendants made public
      misstatements that artificially inflated stock price and when the truth
      was later revealed, this inflation was removed from the stock price.

      ^^^^

      Thus, Plaintiffs damage model is sufficiently linked to its theory of
      liability to satisfy predominance.

Id,, 2019 WL 3449671, at *6-7 (footnote omitted); see also Neale v. Volvo Cars of

N. Am., LLC, 794 F.3d 353, 374-75 (3d Cir. 2015) fholding that the Comcast

 predominance analysis was specific to the antitrust claim at issue" and


                                         18
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 19 of 28




recognizing that "individual damages calculations do not preclude class

certification under Rule 23(b)(3).").

      Defendants' argument that Plaintiffs' damages calculation is improperly

based on statements and categories of statements that were excluded from

consideration after the MTD Order is more appropriately considered and decided at

a later stage of the litigation. See Vrakas v. United States Steel Corp., No. 17-579,

2019 WL 7372041,at *10 (W.D. Pa. Dec. 31, 2019) (holding that the question of

whether misstatements that were dismissed from the action ultimately will need to

be disaggregated are premature, and do not affect whether common issues of law

or fact predominate at this stage."). Defendants do not argue that Plaintiffs' theory

of liability has been excluded from consideration by the Court's MTD Order.

Defendants' argument does not present any issue with regard to the application of

Plaintiffs' damage methodology on a class-wide basis. Accordingly, Defendants

argument does not present a valid reason why Plaintiffs are unable to satisfy the

predomlnance requirement of Rule 23(b)(3).

      B. Whether Plaintiffs' Damages Model Improperly Relies on
           Curative Disclosures That Do Not Mention LED Competition or
           the Home Depot Relationship

      Defendants argue that Plaintiffs have "not shown how damages attributable

to dissipation of alleged artificial inflation purportedly caused by misstatements


                                          19
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 20 of 28




about the impact of LED competition on Acuity's overall business and relationship

with Home Depot can be measured by examining stock price declines following

Acuity's quarterly earnings reports on the Curative Disclosure Dates." Defs.'


Opp'n at 12. Defendants point out that the three Curative Disclosures relied upon

by Plaintiffs in this case do not mention LED competition or Acuity's relationship

with Home Depot. Id, at 12-15. Defendants assert that

      [i]n the absence of any disclosure about the impact of increasing LED
      competition on Acuitys business and relationship with Home Depot on
      the Curative Disclosure Dates, it is unclear, and Plaintiff has not shown,
      how Plaintiff could measure damages "attributable to the dissipation of
      the iraud-induced inflation" by examining price declines on those dates.

Id, at 14 (quoting Hubbard, 688 K3d at 726).

      The predominance requirement in Rule 23(b)(3) focuses on whether "the

questions of law or fact common to class members predominate over any questions


affecting only individual members." Electrolux Home Products, 817 K 3d at 1232

(quoting FED. R. Civ. P. 23(b)(3)). "Common questions are ones where the same

evidence will suffice for each member, and individual questions are ones where the

evidence will vary from member to member," Id. at 1234 (internal pimctuation


and quotation omitted).

      By arguing that Plaintiffs' damages model fails to show how the damages

were attributable to the Curative Disclosures, Defendants are focused on loss


                                         20
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 21 of 28




causation and not focused on the predominance inquiry before the Court on the

present Motion for Class Certification. Notably, Defendants do not argue that the


damages model, however flawed it may be, is not based on Plaintiffs' lone theory

of liability. Nor do Defendants argue that the damages model is inapplicable to the

class as a whole. The fact that Defendants' argument is more appropriately raised

at a later stage of litigation is evident by the fact that the only case Defendants cite

examines the sufficiency of evidence to support a finding of loss causation


addressed in a motion for judgment as a matter of law after trial, and does not

discuss predominance or even mention Rule 23 or Comcast. See Defs.' Opp'n at


12-15 (citing Hubbard, 688 F.3d at 726). Defendants fail to articulate why the

absence of certain facts in the Curative Disclosures renders Plaintiffs' damage


model incapable of being applied equally on a class-wide basis.

       C. Whether Plaintiffs' Damages Model Fails to Disentangle Damages
            Associated With Potential Confounding Causes

      Defendants argue that Plaintiffs have not demonstrated that their damages

model will be able to (1) disentangle any portions of the observed price declines

attributable to the revelation of the alleged "truth" from other information not

related to the alleged misstatements, or (2) account for changes in inflation due to

increasing significance of LED sales to Acuity's business over the Class Period.

Defs.' Opp'n at 15-18. Again quoting the Hubbard opinion, Defendants contend
                                           21
         Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 22 of 28




that Plaintiffs' damages model is flawed because It does not demonstrate how it

can "separate out the portions of ensuing stock price declines attributable to causes

unrelated to the alleged fraud, including contemporaneous disclosures of other

adverse information not related to the alleged fraud." Id. at 15.4 The Court finds


that this is a loss causation argument not appropriate for this Court's consideration

on the present IMotion for Class Certification.

         "To the extent that Defendants argue that Plaintiffs damages model fails to

disentangle the impact of old or non-fraud information released on the same day as

the corrective disclosures. Plaintiff is not required to prove loss causation at the

class certification stage." City of Sunrise, 2019 WL 3449671,at *? n.2 (citing

Erica P. John Fund, Inc. v. Halliburton Co, 563 U.S. 804, 813 (2011) ("The Court

of Appeals erred by requiring [the plaintiff] to show loss causation as a condition

of obtaining class certification.")).

         To the extent that Defendants argue that confounding information will
         be difficult to desegregate from the impact of the alleged corrective
         disclosure, Plaintiffs are not required to prove loss causation at the class



4 In addition to Hubbard, Defendants cite Robbins v. Koger Props., Inc., 116 F,3d
1441, 1443 (11 th Cir. 1997), a case in which the Eleventh Circuit Court of Appeals
considered the district court's denial of a motion for judgment as a matter of law
related to the sufficiency of evidence of proof of loss. That case did not involve
Rule 23 or class certification issues and pre-dated Comcast by more than fifteen
years.


                                             22
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 23 of 28




      certification stage, and nothing in Comcast requires an expert to
      perform his analyses at the class certification stage.

Thorpe v. Walter Inv. Mgmt., Corp, No. 1:14-CV-20880-UU, 2016 WL 4006661,

at ^16 (S.D. Fla. Mar. 16,2016).

      Notwithstanding Defendants' contention that it does not disentangle

potential confounding information, this Court finds that Plaintiffs' damages model

is based on its theory of liability and can be applied on a class-wide basis. See

Monroe Cty. Emps.' Ret. Sys., 332 F.R.D. at 399 (rejecting the argument that


because the damage expert failed to articulate the valuation tools he ultimately

intended to use, he "failed to articulate a class-wide damages model here" because


"such specification is not required at this stage"); Di Donato v. Insys Therapeutics,


Inc., 333 F,R.D. 427, 448 (D. Ariz. 2019) (rejecting the argument that a damages

model that failed to disaggregate potential confounding information was incapable

of class certification and that the plaintiff "proposed a method of calculating

damages that is consistent with his theory of liability and can be applied classwide

and that "[a]t the class certification stage, he is not required to do more").

      D. Whether Plaintiffs' "Back-Casting" Approach Articulated in its
             Damages Model Fails to Reliably Measure Damages

      Defendants argue that Plaintiffs have not shown that the "back-casting

methodology" proposed by their expert cannot account for differences in the level


                                           23
     Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 24 of 28




of inflation over the Class Period. Defs.' Opp'n at 18-20. Specifically, Defendants

argue that Acuity's business and economic environment surrounding it "changed


materially over the course of the one-and-a-half-year Class Period proposed here,


making Plaintiffs proposed model an unreliable approach to measuring only those

damages attributable to Plaintiffs theory of liability." Id. at 19. Defendants also

assert that Plaintiffs have not demonstrated that the back-casting methodology can

reliably calculate only the damages attributable to Plaintiffs' alternative theory that

the Curative Disclosures constituted materializations of concealed risk. Id.

at 20-25.


      Pretermitting an analysis of the merits of Defendants' arguments, the Court

finds that Plaintiffs' expert has not committed to any one particular methodology

to measure inflation. As Plaintiffs' expert Mason explained, he has not yet

committed to any particular methodology to measure inflation and it would be

inappropriate to do so before fact discovery has concluded, because the concept of

"backcasting" includes


      an array of widely-accepted economic tools and techniques that may be
      used to appropriately adjust observed market reaction to new
      information backwards during the Class Period, depending on facts and
      circumstances (including changing business conditions). I understand
      further that such analyses are typically performed during the merits
      stage of a Rule lOb-5 case when addressing loss causation and
      calculating damages, relying upon a relevant factual record that is
      complete, or at least materially so, with regard to such aspects of the
                                          24
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 25 of 28




      case. Contrary to Dr. Smith's assertions, it is both typical and
      appropriate that I would expect to detail the specific facts and
      assumptions used in my damages model once I have considered that
      factual record. But the information required to properly implement any
      particular technique cannot be known before fact discovery yields the
      information that could be used to formulate, for example, the
      appropriate but-for informational disclosures.

Expert Reply Report of Mason (Apr. 24, 2020) [Doc. 115-2] U 20; see also id, ^ 29

(I do not intend to, nor have I stated any intention to, apply estimates of abnormal

returns resulting from the corrective disclosures backwards, on either a constant


dollar or constant percentage basis, without first satisfying myself through

economic analysis that such an approach would be adequately supported and

appropriate in this case. Rather, if asked to so, I intend to consider the facts and

circumstances of the case, revealed through the discovery process, in order to


measure how, if at all, Acuity's common stock price was inflated throughout the

Class Period.").


      The Court finds that it is not appropriate at the class certification stage,

before fact discovery has concluded, to require Plaintiffs' expert to commit to the

particular method he intends to use to measure inflation in this case. As the

Second Circuit Court of Appeals has held:

      [W]e are not persuaded by the Defendants' argument that class
      certification was improper under Comcast because the Plaintiffs'
      damages model failed to account for variations in inflation over time.
      Comcast does not suggest that damage calculations must be so precise

                                          25
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 26 of 28




       at this juncture. To the contrary, Comcast explicitly states that
       "[c]alculations need not be exact" 569 LLS. at 35. Thus, even
       accepting the Defendants' premises that inflation would have varied
       during the class period in this case and that such variation could not be
       accounted for, the Defendants' argument fails.


Waeeoner v. Barclays PLC, 875 F.3d 79, 106 (2d Cir. 2017); see also Weiner v.

Tivitv Health, Inc., 334 F.R.D. 123, 138 (M.D. Tenn. 2020) (holding that

arguments that a plaintiffs proposed damages model did "not account for time-

varying inflation and potential overreactions" were "premature"); Monroe Cty.


Emps/ Ret Sys., 332 F.R.D. at 399 Ct[T]he decision of which, if any,of those

tools will be necessary to measure damages in this case depends on development of

the fact record on the merits, it would be inappropriate for [the damages expert] to

conclusively state which he would use at this stage of the litigation."); Pimik v.

Fiat Chrvsler Autos.. N.V, 327 F.R.D. 38, 47 (S.D.N.Y. 2018) ("Comcast does not


require Plaintiffs to account for variations in inflation throughout the class period

at the class certification stage.").


       Any argument that Plaintiffs' damages model fails to accurately account for

inflation or is otherwise inaccurate is an argument that goes to the merits of

Plaintiffs' claims regarding damages and is not a part of this Court's inquiry on

Plaintiffs' Motion for Class Certification. See Pimik, 327 F.R.D. at 47 (holding

that the argument that "Plaintiffs' model fails to account for factual evidence of


                                          26
      Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 27 of 28




varied inflation . . . is an argument that goes to the merits of whether Plaintiffs can

accurately demonstrate price impact and goes beyond the Rule 23 inquiry"); see

also Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 310 F.R.D. 69, 99-


100 (S.D.N.Y. 2015) ("[W]hether plaintiffs will be able to prove loss causation or

measure price impact... are questions that go to the merits and not whether


common issues predominate.").


       The Court finds that Plaintiffs' damages methodology is directly linked with

their one underlying theory of liability and is applicable on a class-wide basis.

Defendants do not argue otherwise. Plaintiffs' damages methodology is, therefore,

in accord with the Supreme Court's decision in Comcast. The out-of-pocket


damages model in securities cases is hardly new or novel and the Supreme Court's


decision in Comcast did not change this or render the model improper.

Defendants' criticisms of Plaintiffs' proposed application of the "out-of-pocket"

model in this case do not alter this Court's conclusion that predominance exists and

certification is appropriate.

V. CONCLUSION

      For the forgoing reasons, It Is hereby ORDERED that Lead Plaintiff the

Public Employees' Retirement System of Mississippi's Motion for Class

Certification and Appointment of Class Representative and Class Counsel


                                           27
     Case 1:18-cv-02140-MHC Document 130 Filed 08/25/20 Page 28 of 28




[Doc. 101] is GRANTED.

      The Court hereby CERTIFIES the following class: All persons who

invested in the publicly traded common stock ofAcuity Brands, Inc. between

October 7, 2015, through April 3, 2017 (the "Class Period") and were damaged

thereby.


      It is further ORDERED that Lead Plaintiff the Public Employees'

Retirement System of Mississippi is appointed as Class Representative.

      It is further ORDERED that Labaton Sucharow LLP and Kessler Topaz

Meltzer & Check LLP are appointed as Class Counsel, and Caplan Cobb LLP is

appointed as Liaison Counsel.


      IT IS SO ORDERED this /5 "day of August, 2020.




                                      MARK H. COHEN
                                      United States District Judge




                                        28
